                 Case 21-50204-KBO   Doc 1-1   Filed 03/02/21   Page 1 of 2




                                     Exhibit A




DOCS_LA:336288.1 57095/002
                        Case 21-50204-KBO              Doc 1-1       Filed 03/02/21         Page 2 of 2


                     A                        B        C         D            E              F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                             Check                        Transfer         Invoice                      Associated
           Vendor Name       Transfer Date            Transfer Type                                   Invoice Date
5                                            Number                       Amount           Number                    Invoice Amount
6 BOBBY LASHLEY CORPORATION   7/11/2019    2000095978     Wire          $  75,000.00     5100609846    3/20/2019     $     75,000.00
7
8 BOBBY LASHLEY CORPORATION   7/23/2019    2000096083     Wire          $   362,500.00   1900042789    3/20/2019     $    25,000.00
9                                                                                        1900042801    3/20/2019     $    37,500.00
10                                                                                       5100601005    3/20/2019     $   100,000.00
11                                                                                       5100601006    3/20/2019     $   100,000.00
12                                                                                       5100601008    3/20/2019     $   100,000.00
13                                                                                                                   $   362,500.00
14
15 BOBBY LASHLEY CORPORATION  8/26/2019    1500287252     Wire          $   350,000.00   1900043241    7/31/2019     $   350,000.00
16
17                                                                      $   787,500.00                               $   787,500.00
